ALSCHULER, Circuit Judge.
The appeal is from deeree finding noninfringement of claims 1 and 4 of United States patent No. 988,561, to Hunt, Helm & Perris, assignees, 1911, for an animal stall.
With the views of the District Court upon the claims in issue (296 P. 921) we are quite in accord. As to claim 1, we find that in appellees’ structure there is wholly wanting the forward and backward adjustability of the frame which holds the stanchion, an essential element of the claim. Appellees’ .alleged infringing adjustability consists in means for widening or narrowing the distances between the frames of several stalls, which in that structure can be done only at time of installation, after which the adjustment thus made remains permanent.
As to claim 4 we agree with the District Court in its holding that, if it were construed as broadly as its language alone would admit, it would be void upon thé prior art, but that, if it has validity, it is only when read in the light of the limitations of the specification, as well as the prior art, and that when so limited the claim is not infringed.
The deeree of the District Court is affirmed.